Willie Webb, plaintiff in error, defendant in the trial court, was on the 27th day of May, 1922, in the district court of Muskogee county, convicted of grand larceny. By the verdict of the jury his punishment was fixed at confinement in the penitentiary for a term of five years.
The time for filing a brief supporting this appeal has long since passed, and the cause has been regularly submitted on the record. This fact, together with an examination of the record, indicates that the appeal has been abandoned. The defendant was an employe of a furniture company at Muskogee, and the evidence indicates that from time to time he secretly took from the warerooms of his employer pieces of furniture and other valuable merchandise, some of which he took to his own home for his own personal use, and other portions of which he sold to different persons, retaining the money received from such sales; a systematic series of thefts from his employers, accomplished by means of his trusted access to the warerooms of these employers. This plan and system was shown by the taking of other articles not described in the information. Under the circumstances, the proof of other thefts, explanatory of the system and manner of taking the things specifically charged, was admissible.
Finding no fundamental error in the record, the judgment of the trial court is affirmed. *Page 340